               Case 1:17-cr-00449-RA Document 528
                                              527 Filed 09/18/20 Page 1 of 1

                                              LAW OFFICES OF
                                      STEPHEN TURANO
                                                   ______

                                            sturano@turanolaw.com

 275 MADISON AVENUE                                                                              60 PARK PLACE
 35TH FLOOR                                                                                            SUITE 703
 NEW YORK, NY 10016                                                                            NEWARK, NJ 07102
        _____                                                                                        ______

 TEL (917) 974-1781                                                                            TEL (973) 648-6777
 FAX (212) 208-2981                                                                            FAX (212) 208-2981
                                                                                                    ______

                                                                                 REPLY TO NEW JERSEY OFFICE


                                             September 18, 2020

By ECF
The Honorable Katherine Polk Failla                                     Application granted.
United States District Judge
Southern District of New York                                           SO ORDERED.
40 Foley Square
New York, NY 1007

        Re: United States v. Tujuan Ford,                               _____________________
            17 Cr. 449 (KPF)                                            Ronnie Abrams, U.S.D.J.
                                                                        September 18, 2020
Dear Judge Polk Failla:

       I represent Tujuan Ford in the above-referenced matter, whose sentence is scheduled for October
30, 2020. As the Court is aware, Mr. Ford participated in the SDNY Young Adult Opportunity Program
(the “YAOP”). Unfortunately, he was arrested on state charges (which have not yet been adjudicated)
and recently terminated from YAOP.

        Although I recently conferred with the Government and stated my willingness to proceed with
sentencing, I have since spoken with my client’s mother and received information that may be relevant
for mitigation of his sentence and require, among other things, retrieval of medical records. Under
separate application, I intend to request the appointment of a mitigation specialist, who will need
additional time to assist me.

        Therefore, I request an adjournment of Mr. Ford’s sentencing to a date in mid-December.

                                                               Respectfully submitted,

                                                               /s/ Stephen Turano
                                                               Stephen Turano
                                                               Attorney for Tujuan Ford

cc:     Counsel for the Government (by ECF)
